UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2047



FRANK PAUL LUKACS,

                                            Plaintiff - Appellant,

          versus


DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES; HAROLD E. VARMUS, Dr., Direc-
tor, National Institute of Health; RICHARD
CLAUSNER, Dr., Director, National Cancer
Institute; BEVERLY LOTT WYATT, Chief, Research
Contracts Branch, National Cancer Institute;
DAVID SNIGHT, Chief, Research Contracts
Branch, Division of Contracts and Grants, OA,
OD, National Institute of Health; PHILIP
AMORUSO, Executive Director, National Cancer
Institute; MAXINE RICHARDSON, Equal Employment
Opportunity Manager, National Cancer Insti-
tute; MARIANNE WAGNER, Personnel Officer,
National Cancer Institute; DIANE ARMSTRONG,
Equal Employment Opportunity Director, Nation-
al Institute of Health; JAMES KING, Director,
Office of Personnel Management; SANDRA THOMAS,
Equal Employment Opportunity Manager, National
Cancer Institute,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
96-2913-PJM)
Submitted:   January 15, 1998          Decided:   January 26, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Frank Paul Lukacs, Appellant Pro Se. Earle Bronson Wilson, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's orders: (1) adopting

the magistrate judge's recommendation and striking a portion of

Appellant's 540 page brief in opposition to a Motion to Dismiss;

(2) dismissing without prejudice twenty motions Appellant filed in
relation to his civil complaint and directing that all parties file

no further motions; and (3) returning to Appellant his Motion for

Partial Summary Judgment and his Motion for Reconsideration of the

order dismissing the twenty motions, both of which were filed after
the court had ordered the parties not to file any additional

motions.

     We find that the district court did not abuse its discretion

in dismissing Appellant's Motion for Injunctive Relief. See Black-
welder Furniture Co. v. Seilig Mfg. Co., 550 F.2d 189, 195-96 (4th

Cir. 1977). Accordingly, we affirm the denial of injunctive relief.

     We dismiss the appeal of the remaining orders for lack of

jurisdiction because the orders are not appealable. This court may
exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The orders here appealed are

neither final orders nor appealable interlocutory or collateral

orders.




                                3
    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                             AFFIRMED IN PART, DISMISSED IN PART




                               4